Case 1:17-cr-00675-JMF Document 11 Filed 07/29/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
- Ve. - OF FORFEITURE/
: MONEY JUDGMENT
CLIFFORD MOSS,

17 Cr. 675 (JMF)
Deféndant.

WHEREAS, on or about October 4, 2017, CLIFFORD MOSS (the
“defendant”), was charged in an Information, 17 Cr. 675 (JMF) (the
“Information”), with a racketeering conspiracy, in violation of
Title 18, United States Code, Section 1962(d) (Count One);
conspiracy to commit honest services fraud, in violation of Title
18, United States Code, Section 1349 (Counts Two, Four, and Six);
and bribery affecting an employee benefit plan, in violation of
Title 18, United States Code, Section 1954 and 2 (Counts Three and
Five);

WHEREAS, the Information included a forfeiture
allegation as to Count One of the Information, seeking forfeiture
to the United States, pursuant to Title 18, United States Code,
Section 1963, any and all interests the defendant acquired or
maintained in violation of Title 18, United States Code, Section
1962; any and all interests in, securities of, claims against, and
property or contractual rights of any kind affording a source of

influence over, the enterprise named and described in Count One of

 

 

 

 

oo4 NOCETOW ERS BH

 

 

 

 
Case 1:17-cr-00675-JMF Document 11 Filed 07/29/20 Page 2 of 6

the Information which the defendant established, operated,
controlled, conducted, and participated in the conduct of, in
violation of Title 18, United States Code, Section 1962; and any
and all property constituting and derived from proceeds obtained,
directly and indirectly, from the offense alleged in Count One of
the Information, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of the offense charged in Count One of
the Information;

WHEREAS, the Information included a forfeiture
allegation as to Counts Two through Six of the Information, seeking
forfeiture to the United States, pursuant to Title 18, United
States Code, Section 981(a)(1){C), of property, real and personal,
which constitutes or is derived from proceeds traceable to the
commission of the offenses charged in Counts Two through Six of
the Information;

WHEREAS, on or about October 4, 2017, the defendant pled
guilty to Count One Through Six of the Information, pursuant to a
plea agreement with the Government, wherein the defendant admitted
the forfeiture allegation (i) with respect to Count One of the
Information and agreed to forfeit, pursuant to Title 18, United
States Code, Section 1963, a sum of money, representing the gross

proceeds received by the defendant pursuant to his racketeering

 

 

 

 
Case 1:17-cr-00675-JMF Document 11 Filed 07/29/20 Page 3 of 6

activities as charged in Count One of the Information, and (ii)
with respect to Counts Two through Six of the Information and
agreed to forfeit, pursuant to pursuant to Title 18, United States
Code, Section 981(a) (1) (Cc), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offenses
charged in Counts Two through Six of the Information;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $1,839,000 in United States currency
representing the amount of proceeds traceable the offenses charged
in Counts One through Six of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the
offenses charged in Counts One through Six of the Information that
the defendant personally obtained cannot be located upon the
exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, Acting
United States Attorney, Assistant United States Attorney, JUSTIN
RODRIGUEZ of counsel, and the defendant, and his counsel, MATTHEW
MYERS, Esq., that:

1. As a result of the offenses charged in Counts One

through Six of the Information, to which the defendant pled guilty,

 

 

 

 

 

 

 
Case 1:17-cr-00675-JMF Document 11 Filed 07/29/20 Page 4 of 6

a money judgment in the amount of $1,839,000 in United States
currency (the “Money Judgment”), representing the amount of
proceeds traceable to the offenses charged in Counts One through
Six of the Information that the defendant personally obtained,
shall be entered against the defendant.

2. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, CLIFFORD
MOSS, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable, in this instance, to the United States Marshals Service,
and delivered by mail to the United States Attorney’s Office,
Southern District of New York, Attn: Money Laundering and
Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,
New York, New York 10007 and shall indicate the defendant’s name
and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such

forfeited property.

 

 

 

 

 

 

 
Case 1:17-cr-00675-JMF Document 11 Filed 07/29/20 Page 5 of 6

5. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment .

6. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

 

 

 

 

 

 

 
 

Case 1:17-cr-00675-JMF Document 11 Filed 07/29/20 Page 6 of 6

9. The signature page of this Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

 

counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.
AGREED AND CONSENTED TO:

AUDREY STRAUSS

Acting United States Attorney for the
Southern District of New York

 

 

 

ZED Rake
By: Agi  igegt ye July 27, 2020
JUSTIN RODRIGUEZ & DATE

Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2591

 

CLIFFORD MOSS

 

CLIFFORD MOSS DATE

 

 

sy: Th. Hae, — 2f22fz
MATTHEW MYBAS, ESQ. DATE

Attorney for Defendant
Myers Singer & Galiardo LLP
299 Broadway, Suite 200
New York, NY 10007

 

 

SO ORDERED:
eed J Lee PFA2Y2a
HONORABLE JED S. RAKOFF DATE

UNITED STATES DISTRICT JUDGE

 

 
